Citation Nr: 1003241	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include arthritis.

2.  Entitlement to service connection for a left knee 
condition, to include arthritis, to include as secondary to a 
right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955, 
during the Korean Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), New Orleans, Louisiana, Regional 
Office (RO), which denied service connection for bilateral 
knee conditions, including arthritis.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

The Board notes that although the Veteran's appeal has been 
previously adjudicated as service connection for bilateral 
knee condition including arthritis, the issue on appeal is 
more appropriately captioned above.  In this regard, the 
Veteran indicated that she never injured her left knee during 
service, and she is seeking service connection for this 
disability based on a secondary service connection theory, 
specifically as a result of her right knee disability.  See 
April 2008 "Appeal to the Board," VA Form 9.  Further, the 
Veteran is not seeking service connection for her right knee 
disability based on a secondary service connection theory.  
She claims her right knee disability is related to a knee 
injury sustained during active service.  Thus, the issues are 
appropriately captioned above.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking service connection for right and left 
knee conditions, including arthritis.  Although the Board 
regrets the additional delay, further development is 
necessary prior to analyzing the claims on the merits.  

Initially, the Board notes that the Veteran's service 
treatment records (STRs) are largely unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (where the Court held that 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule).

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record shows that the veteran is currently variously 
diagnosed with status-post arthroscopic meniscectomy of the 
right knee, and degenerative joint disease (osteoarthritis) 
of the bilateral knees.  See July 1987 Treatment Record from 
Dr. J.E.C.; April 2008 Orthopedic Note, Alexandria VAMC.   
	
The Veteran attributes her right knee disability to various 
right knee injuries while playing for the WAF Squadron Comets 
(women's basketball team) in-service.  See January 2005 and 
May 2005 Hand-Written Statements from fellow teammate 
(B.J.M.); April 2008 Hand-Written Statement from fellow 
servicemember (W.B.C.); April 2008 "Appeal to the Board," 
VA Form 9.  The Veteran also claims that her left knee 
disability, although not incurred in-service, is secondary to 
her right knee disability.  See April 2008 "Appeal to the 
Board," VA Form 9. 

The Veteran has currently diagnosed right and left knee 
disabilities, and the evidence of record includes statements 
submitted by the Veteran and on her behalf  of in-service 
injuries to the right knee.  The Veteran also claims that 
although she did not suffer an injury to her left knee in-
service, her left knee disability is secondary to her right 
knee disability.  Based on the foregoing, a VA exam is 
necessary to ascertain whether the Veteran's currently 
diagnosed right knee degenerative arthritis is related to 
service, specifically right knee injuries in-service while 
playing basketball, and whether her left knee degenerative 
arthritis is secondary to her right knee degenerative 
arthritis.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  The fulfillment of the duty 
to assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Review of the record 
reveals that the RO did not provide notice as required under 
Dingess.  19 Vet. App. 473.  The fulfillment of the duty to 
assist further requires such notice.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA must issue a VCAA letter in 
order to ensure that all notification 
and development action required by the 
VCAA is completed, specifically to 
include sending a letter to the Veteran 
which informs her as to how a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, as 
required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After completion of the above-
requested development, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of 
her right and left knee disabilities, 
to include degenerative joint disease 
bilaterally, and status-post 
arthroscopic meniscectomy of the right 
knee.  Specifically, the VA examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current right knee disability is 
related to the Veteran's service, 
specifically her various right knee 
injuries attributed to playing 
basketball with the WAF Squadron Comets 
in-service.  

In addition, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current left knee disability is related 
to the Veteran's diagnosed right knee 
disability.  Furthermore, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current left knee disability is 
otherwise related to the Veteran's 
service or any incident therein.

A complete rationale should be provided 
for any opinion.  The claims file 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with the examination and 
the report should state that such 
review has been accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claims of 
service connection for a right knee 
condition, as well as service 
connection for a left knee condition to 
include as secondary to a right knee 
condition.  If the service connection 
claims remain denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case as to the issues 
remaining on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



